
	

113 HRES 72 IH: Supporting the goals and ideals of the Secondary School Student Athletes’ Bill of Rights.
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 72
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Mr. Gerlach (for
			 himself and Mr. Nunes) submitted the
			 following resolution; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Supporting the goals and ideals of the
		  Secondary School Student Athletes’ Bill of Rights.
	
	
		Whereas over 7,700,000 student athletes participated in
			 secondary school athletics during the 2011 to 2012 academic year;
		Whereas it is estimated that over the course of the 2011
			 to 2012 academic year, secondary school student athletes participating in 9 of
			 the most popular high school sports, including football, boys’ and girls’
			 soccer, girls’ volleyball, boys’ and girls’ basketball, wrestling, baseball,
			 and softball, suffered over 1,300,000 instances of injury;
		Whereas 22 percent of injuries suffered by secondary
			 school student athletes during the 2011 to 2012 academic year were
			 concussions;
		Whereas the number of concussion injuries has steadily
			 increased from 9 percent of total injuries incurred during the 2005 to 2006
			 academic year to nearly 25 percent of all injuries experienced by student
			 athletes during the 2011 to 2012 academic year;
		Whereas secondary school student athletes with access to
			 certified athletic health care professionals have lower overall injury rates,
			 lower recurrent injury rates, and lower concussion rates than student athletes
			 without access to certified athletic health care professionals;
		Whereas with an increase in both the exposure of secondary
			 school students to athletics and incidents of athletic-related injuries,
			 schools are encouraged to develop and adopt best practices and standards to
			 prevent and address student athlete injury;
		Whereas the Secondary School Student Athletes’ Bill of
			 Rights sets forth that secondary school student athletes have the right
			 to—
			(1)be coached by individuals who are
			 well-trained in sport-specific safety and to be monitored by athletic health
			 care team members;
			(2)quality, regular
			 pre-participation examinations and each athlete has the right to participate
			 under a comprehensive concussion management plan;
			(3)participate in
			 sporting activities on safe, clean playing surfaces, in both indoor and outdoor
			 facilities;
			(4)utilize equipment
			 and uniforms that are safe, fitted appropriately, and routinely maintained, and
			 to appropriate personnel trained in proper removal of equipment in case of
			 injury;
			(5)participate safely
			 in all environmental conditions where play follows approved guidelines and
			 medical policies and procedures, with a hydration plan in place;
			(6)a
			 safe playing environment with venue-specific emergency action plans that are
			 coordinated by the athletic health care team and regularly rehearsed with local
			 emergency personnel;
			(7)privacy of health
			 information and proper referral for medical, psychosocial, and nutritional
			 counseling;
			(8)participate in a
			 culture that finds playing through pain unacceptable unless
			 there has been a medical assessment;
			(9)immediate, on-site
			 injury assessments with decisions made by qualified sports medicine
			 professionals; and
			(10)along with their
			 parents, the latest information about the benefits and potential risks of
			 participation in competitive sports, including access to statistics on
			 fatalities and catastrophic injuries to youth athletes; and
			Whereas the Secondary School Student Athletes’ Bill of
			 Rights, which sets forth goals and ideals to improve the health, well-being,
			 and athletic experience of secondary school students, can serve as a valuable
			 resource to reduce injury, promote athlete safety, and encourage well-being:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses support for the principles and
			 values set forth in the Secondary School Student Athletes’ Bill of Rights;
			(2)recognizes the
			 importance of proper safety measures, timely medical assessments, and
			 appropriate environmental conditions in ensuring the health and well-being of
			 secondary school student athletes;
			(3)recognizes the role that teachers, parents,
			 coaches, and athletic health care team members play in ensuring the safety and
			 well-being of secondary school student athletes;
			(4)expresses support
			 for secondary schools that have successfully implemented programs, policies,
			 and practices to emphasize and encourage student athlete safety and well-being;
			 and
			(5)encourages
			 secondary schools to continue to take all available and reasonable efforts to
			 ensure student athlete safety.
			
